DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s Request for Continued Examination filed on March 3, 2021. 
Claims 1 and 11 have been amended. 
Response to Arguments
Applicant’s arguments, see Pgs. 9-10, filed March 3, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1 and 11, Applicant argues that Shirota fails to teach two handles being on the right and left side of the movable station. This argument is persuasive. In Fig. 1 and Fig. 3A, Shirota teaches a handle 21 being located at the front of movable station 3. 
Applicant further argues Shirota fails to teach only one of the first handle or second handle is actuated to enter fine-tune mode. This argument is persuasive. Shirota teaches the actuation of switch 23 to enter fine tune mode in [0058] but fails to teach the only one switch located on either the first handle or second handle is actuated to enter fine-tune mode.
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closet prior arts are Grady (U.S. 2007/021790), Rijken (U.S. 2012/0155616), Shirota (U.S. 2018/0160992), and Fujii (U.S. 2018/0160992).
Regarding claim 1:
Grady discloses a portable medical imaging system comprising:
a movable station (Fig. 2, #126) having a front (Fig. 5, front of 126), a back (Fig. 5, right of 126), a first side (Fig. 5, station 126 has two sides) disposed between the front and the back, and second side (Fig. 5, station 126 has two sides) opposite the first side disposed between the front and the back;
a gantry mount (Fig. 2, #136) attached to the movable station (Fig. 2, #110);
a gantry rotatably (Fig. 2, gantry attached to #136) attached to the gantry mount and including a first C-arm (Fig. 2, #104) slidably mounted to and operable to slide relative to the gantry mount;
a second C-arm (Fig. 2, #108) slidably coupled to the first C-arm;
an imaging signal transmitter (Fig. 2, #102) attached to the second C-arm;
an imaging sensor (Fig. 2, #114) attached to the second C-arm and
operably connected with the imaging signal transmitter (Fig. 2, #102), the first and second C-arms together providing a 360 degree rotation of the imaging signal transmitter (Fig. 1 and 2, C-arm rotates around patient);
	a plurality of wheels (Fig. 2, wheels) allowing multiple-axis movement of the portable imaging system.
	Shirota teaches a plurality of sensors including at least one first sensor (Fig. 3A, 33a and 33c located at a first handle; [0058], fine movement switch) attached to the first handle (Fig. 3A, 33a and 33c located at a first handle; [0058], fine movement switch) and an at least one second sensor (Fig. 3A, 33b and 33d located at a second handle; [0058], fine movement switch) attached 
a control system (Fig. 2, 29) responsive to the sensors for controlling the multiple-axis movement of the portable imaging system by actuating each of the plurality of wheels ([0060]-[0067], movement depends on the direction and amount of pressure applied to the sensors), wherein a motion applied by each of the wheels is in a direction and proportional to a force applied to the plurality of sensors ([0060]-[0067], movement depends on the direction and amount of pressure applied to the sensors).
Rijken teaches a plurality of omni-directional wheels ([0080], three wheels) allowing multiple-axis movement of the portable imaging system ([0089]-[0094], movement in two directions and rotation about a vertical axis); and
a control system (Fig. 5, #44) responsive to the sensors ([0017]) for controlling the multiple-axis movement of the portable imaging system by actuating each of the plurality of omni-directional wheels ([0025], direction controlled by user), wherein a motion applied by each of the omni-directional wheels is in a direction and proportional to a force applied to the plurality of sensors ([0025], direction controlled by user),
wherein each one of the plurality of omni-directional wheels includes a rotatory encoder ([0104], encoder) to provide positional feedback to the control system ([0104]-[0106], position feedback used by controller),
 wherein feedback from the rotary encoders ([0104], encoder) from each of the omni-directional wheels is stored for later use in restoring the movable station to a desired location ([0106]-[0108], positioning is set).


However, Grady, Rijken, Shirota, and Fujii fails to disclose wherein the control system is adapted to place the movable station in a transport mode when the first handle and the second handle are actuated and is adapted to place the movable station in a fine-tune mode when only one of the first handle or the second handle is actuated.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-10 are allowable by virtue of their dependency. 
Regarding claim 11:
Grady discloses a portable medical imaging system comprising: 
a movable station (Fig. 1, #126) having a front (Fig. 5, front of 126), a back (Fig. 5, right of 126), a first side (Fig. 5, station 126 has two sides) disposed between the front and the back, and second side (Fig. 5, station 126 has two sides) opposite the first side disposed between the front and the back, the movable station comprising an imaging signal transmitter (Fig. 2, #102) and an imaging sensor (Fig. 2, #114) mounted on the movable station;
a plurality of wheels (Fig. 2, wheels).
Rijken teaches a plurality of omni-directional wheels ([0080], three wheels) allowing three-axis movement of the portable imaging system ([0089]-[0094], movement in two directions and rotation about a vertical axis); and
a control system (Fig. 5, #44) responsive to the sensors ([0017]) for controlling the three-axis movement of the portable imaging system by actuating each of the plurality of omni-
Shirota teaches a plurality of sensors including at least one first sensor (Fig. 3A, 33a and 33c located at a first handle; [0058], fine movement switch) attached to the first handle (Fig. 3A, 33a and 33c located at a first handle; [0058], fine movement switch) and an at least one second sensor (Fig. 3A, 33b and 33d located at a second handle; [0058], fine movement switch) attached to the second handle (Fig. 3A, 33b and 33d located at a second handle; [0058], fine movement switch) for detecting a desired movement of the movable station; 
a control system (Fig. 2, 29) responsive to the sensors for controlling the multiple-axis movement of the portable imaging system by actuating each of the plurality of wheels ([0060]-[0067], movement depends on the direction and amount of pressure applied to the sensors), wherein a motion applied by each of the wheels is in a direction and proportional to a force applied to the plurality of sensors ([0060]-[0067], movement depends on the direction and amount of pressure applied to the sensors).
Fujii teaches a first handle (Fig. 1, handles located at two sides of the station 15) attached to the first side of the movable station and a second handle (Fig. 1, handles located at two sides of the station 15) attached to the second side of the movable station.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884